Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 3, 2017                                                                                          Stephen J. Markman
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  152567(79)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 152567
  v                                                                 COA: 317527
                                                                    Oakland CC: 2012-241894-FH
  DANIEL HORACEK,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the joint motion of the parties to extend the time for
  filing their supplemental briefs is GRANTED. The supplemental briefs will be accepted
  as timely filed if submitted on or before May 24, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 3, 2017
                                                                               Clerk